       .
.,._ AO 245B {Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                               Page I ofl



                                              UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                                                      JUDGMENT IN A CRIMINAL CASE
                                               V.                                                          (For Offenses Committed On or After November I, 1987)


                                 Mateo Santiz-Lopez                                                        Case Number: 3:19-mj-23742

                                                                                                           David J Zu


      REGISTRATION NO. 89008298
                                                                                                                                                 SEP 13 2019
     THE DEFENDANT:
      IZ! pleaded guilty to count(s) __:l:. . o.:.;:f_C:. . o:. . m:.: : p!:.:l:. :. :.ai_n:. :. :.t_ _ _ _ _ ___;__ _ _-1-e-r-rn-i=;;,;;:,m,:.;,,;.;:n'i-r,.:,..:.:,;:.;.~<'n--i:,~mrl
       D was found guilty to count( s)
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                        Nature of Offense                                                                                     Count Number(s)
     8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                                           1

       D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       D Count(s) _ ___:__ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the cu~tody ofth;-United States Bureau of Prisons to be
     imprisoned for a term of:                               /

                                        ~     TIMESERVED                                  "'//      • ________ days
       IZ! Assessment: $10 WAIVED IZ! Fine: WAIVED
       IZ! Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     ?f any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     im~osed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     Umted States Attorney of any material change in the defendant's economic circumstances.

                                                                                                      Friday, September 13, 2019
                                                                                                      Date of Imposition of Sentence

    Received
                    DUSM

                                                                                                     HONORABLE RICHARD L. PUGLISI
                                                                                                     UNITED STATES MAGISTRATE JUDGE

   Clerk's Office Copy
                                                                                                                                                           3:19-mj-23742
